Citation Nr: 0725268	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-09 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for right shoulder 
impingement bursitis.

2. Entitlement to an initial evaluation for service-connected 
degenerative disc disease of the cervical spine with chronic 
neck pain, evaluated as zero percent disabling prior to 
February 10, 2004, and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
October 1976 and from October 1980 to January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Atlanta, Georgia.  The veteran testified 
before the undersigned Veterans Law Judge in April 2007; a 
transcript of that hearing is associated with the claims 
folder.

The Board observes that the RO appears to be under the 
impression that the issue of entitlement to service 
connection for pain and stiffness in the hands is before the 
Board.  However, a review of the record reveals that a 
substantive appeal was not perfected for this issue.  As 
such, the Board does not have jurisdiction over this issue.  
See 38 C.F.R. §§ 20.101, 20.202 (2006) (proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal).


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that right 
shoulder impingement bursitis manifested during the veteran's 
active military service. 

2.  The evidence of record shows that prior to February 10, 
2004, the veteran's degenerative disc disease of the cervical 
spine was manifested by slight limitation of motion with 
forward flexion limited to no more than 35 degrees; there is 
no evidence of incoordination, weakness of the cervical 
spine, lack of endurance, incapacitating episodes, ankylosis, 
or associated neurological disabilities.  

3.  The evidence of record shows that since February 10, 
2004, the veteran's degenerative disc disease of the cervical 
spine was manifested by moderate limitation of motion with 
forward flexion limited to no more than 25 degrees; there is 
no evidence of incoordination, weakness of the cervical 
spine, lack of endurance, incapacitating episodes, ankylosis, 
or associated neurological disabilities.


CONCLUSIONS OF LAW

1.  Right shoulder bursitis was incurred during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for a rating of 10 percent, and no higher, 
for degenerative disc disease of the cervical spine have been 
met for the period prior to February 10, 2004.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5290 and 5293 
(2002 and 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 
5243 (2006).

3.  The criteria for a rating of 20 percent, and no higher, 
for a lumbar spine disorder have been met as of April 18, 
2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 
Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293 and 5295 (2002 and 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 and 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants. VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) VA must 
tell the claimant to provide any evidence in his/her 
possession that pertains to the claim.

With respect to the veteran's claim of entitlement to service 
connection for right shoulder impingement bursitis, the Board 
is granting the entire benefit sought on appeal.  Thus, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the VCAA.  The Board is also granting 
an increase with respect to initial rating for the veteran's 
degenerative disc disease of the cervical spine.  However, it 
does not represent a full grant of the appeal sought.  
Therefore, a discussion of whether there was compliance with 
the VCAA is necessary with regard to this issue.  

After careful review of the claims folder, the Board finds 
that the veteran was provided appropriate notice in 
accordance with the VCAA by letters dated in May 2001 and 
March 2006.  The May 2001 letter explained the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
letter also essentially notified the veteran of the need to 
submit any pertinent evidence in his possession.  The March 
2006 letter provided first-element VCAA notice, informing the 
veteran of the evidence and information necessary to 
establish a disability rating.  This letter also informed him 
of how VA establishes an effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The Board notes that first-element notice was provided after 
the November 2001 rating decision which granted service 
connection and assigned an initial evaluation was issued.  
However, to the extent that the notice was not given prior to 
the initial adjudication of the claim in accordance with 
Pelegrini II, the Board finds that any timing defect was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided to the veteran 
in March 2006 fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, the 
veteran has not asserted any reason why VA's failure to 
provide first-element notice with respect to his disagreement 
with the initial rating prior to the initial adjudication has 
prejudiced him.  See Dunlap v. Nicholson, No. 03-320 (U.S. 
Vet. App. Mar. 22, 2007) (when an original claim for service 
connection is granted and the veteran is appealing the 
initial disability rating, prejudice is not presumed when 
there is first-element notice error, and the burden is on the 
claimant to assert with specificity how the notification 
error was prejudicial or affected the essential fairness of 
the adjudication).

In light of the above, the Board concludes that all proper 
VCAA notice has been furnished to the veteran, and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records are associated with the 
claims folder, as well as various private medical records.  
Additionally, the veteran was provided two VA examinations in 
conjunction with his cervical spine claim, one of which was 
for the specific purpose of rating his current level of 
disability.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Service Connection for Right Shoulder Bursitis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran contends that his right shoulder problems began 
during service.  A review of his service medical records 
reveals chronic complaints of neck and shoulder pain since 
the mid-1990s without any history of trauma or injury.  
Pertinent to this appeal, the veteran's records document that 
he often complained only of right shoulder pain or that his 
right shoulder pain was greater than his left.  A December 
1998 service medical record indicates that the veteran's pain 
is mostly located in his right neck, shoulder, and trapezius.  
The diagnosis provided is myospasm/overuse syndrome.  Records 
show continued complaints throughout service, and an April 
2000 retirement assessment notes that he still experiences 
constant aching in his post-scapular shoulders, right greater 
than left.

The veteran underwent VA examination six months post-service 
separation in July 2001, and at such examination he still 
complained of neck and shoulder pain.  The veteran's medical 
history notes chronic right shoulder pain since the mid-1990s 
with no known injury.  He did not remember ever having an X-
ray or MRI evaluation of his right shoulder.  This appears to 
be true, as there is no X-ray report or MRI study in his 
service medical records.  Rather, his treating physicians 
seemed to focus on evaluating his cervical degenerative disc 
disease when he presented with neck and shoulder pain.  
Following an examination and evaluation, the July 2001 VA 
examiner diagnosed the veteran as having right shoulder 
impingement bursitis.  X-rays were negative for any evidence 
of arthritis.  No etiological opinion was provided.  

Despite the lack of an in-service diagnosis of right shoulder 
impingement bursitis, the Board is satisfied that the 
competent evidence of record demonstrates that such 
disability was incurred during service.  In this regard, the 
veteran's service medical records document chronic complaints 
of right shoulder pain since the mid-1990s.  Moreover, it was 
specifically noted at his April 2000 retirement assessment 
that this pain had not subsided, but was now a constant ache.  
Finally, the initial diagnosis came within six months of 
service separation with no evidence that any of the veteran's 
in-service pain had resolved or that this pain was the result 
of a separate and distinct post-service injury/disease.  

Thus, with consideration of 38 C.F.R. § 3.303(b), the Board 
finds that the evidence demonstrates continued complaints of 
right shoulder pain beginning in service and continuing after 
service which has been diagnosed as right shoulder 
impingement bursitis.  As such, service connection is 
warranted for this disability.  Id.

II. Initial Evaluation for Degenerative Disc Disease of the 
Cervical Spine

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  It has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Thus, this case presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).

A. Amendments to the Applicable Rating Criteria

The veteran's cervical spine disability was initially 
evaluated according to 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2003), which pertains to limitation of motion of the 
cervical spine.  Following the receipt of evidence showing 
degenerative disc disease with radiating pain, the RO changed 
the diagnostic code in a March 2004 rating decision to 
Diagnostic Code 5293 (2003), applicable to intervertebral 
disc syndrome.  The Board does not disagree with the current 
application of Diagnostic Code 5293; however, seeing as 
Diagnostic Code 5290 was also used to evaluate the veteran's 
service-connected cervical spine disability during this 
appeal period, the Board will consider higher evaluations 
under both.

The schedular criteria for evaluating disabilities of the 
spine have undergone revision twice during the pendency of 
this appeal.  The first amendment, affecting Diagnostic Code 
5293, was effective September 23, 2002.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  The next amendment affected general 
diseases of the spine and became effective September 26, 
2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Because these 
changes took effect during the pendency of the veteran's 
appeal, both the former and the revised criteria will be 
considered in evaluating the veteran's service-connected low 
back disability.  However, application of the new criteria 
prior to the effective date of the amended regulation is not 
allowed.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002).

With respect to these regulatory amendments, the March 2004 
statement of the case provided the veteran with the rating 
criteria in effect for intervertebral disc syndrome both 
prior to and as of September 23, 2002, as well as the General 
Rating Formula for Disease and Injuries of the Spine.  
Neither this statement of the case, nor any other 
correspondence, provided the veteran with the rating criteria 
for Diagnostic Code 5290 in effect prior to September 26, 
2003.  However, as mentioned above, the RO has considered 
whether the veteran's service-connected cervical spine 
disability warrants a higher evaluation under the old and new 
criteria for both general cervical spine disabilities and 
intervertebral disc syndrome during this appeal.  See 
38 C.F.R. § 19.29 (2006) (the statement of the case must 
contain a summary, including appropriate citations, of the 
applicable laws and regulations).

Despite this error, the Board concludes that remanding this 
appeal to provide the veteran with the citation and content 
of 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003), would 
unnecessarily delay the appeal with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  According to the rating criteria 
in effect prior to September 26, 2003, a cervical spine 
disability without evidence of ankylosis was rated according 
to the severity demonstrated in limitation of motion.  
Specifically, a 10 percent evaluation was warranted for 
slight limitation of motion; 20 percent was warranted for 
moderate limitation; and 30 percent was warranted for severe 
limitation.  Id.  The words "slight," "moderate," and 
"severe" were not defined in the VA rating schedule.  

The September 2003 regulatory amendments adopted rating 
criteria which continued to assign disability ratings based 
on the demonstrated loss of motion; however, the new criteria 
was based on a numerically defined ranges of motion 
(demonstrating the loss of movement) rather than descriptive 
losses.  In adopting specific ranges of motion to define what 
is normal, VA stated that the ranges of motion were based on 
the American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though 
pre-September 2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984.  There is no 
inconsistency, then, in applying the current ranges of motion 
to rating spine disabilities under the old criteria.  Since 
the veteran was provided the General Rating Formula for 
Disease and Injuries of the Spine in the March 2004 statement 
of the case, the Board is satisfied that he was, in essence, 
provided an appropriate description of the content of 
38 C.F.R. § 4.71a, Diagnostic Code 5290.  Thus, no remand is 
necessary to provide him with the content of the pre-
September 2003 rating criteria, and there is no prejudice in 
the Board considering the regulatory changes in adjudicating 
his higher initial rating claim.  See Bernard, supra.

B. Analysis

As an initial matter, the disability evaluation assigned to 
the veteran's service-connected back disability was increased 
in a March 2004 rating decision from zero percent disabling 
to 10 percent disabling, effective February 10, 2004.  
Therefore, in addition to considering the various amendments 
to the criteria for rating the spine and whether the veteran 
is entitled to staged initial ratings, the Board will also 
consider whether the evidence of record demonstrates 
entitlement to an evaluation in excess of zero percent prior 
to February 10, 2004, and in excess of 10 percent as of 
February 10, 2004.

(1) Intervertebral Disc Syndrome (Diagnostic Code 5243-5293)

As in effect prior to September 23, 2002, Diagnostic Code 
5293 provided a 10 percent evaluation for mild intervertebral 
disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  A 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation was for assignment for severe 
intervertebral disc syndrome manifested by recurring attacks, 
with intermittent relief.  Finally, a maximum 60 percent 
rating was warranted for pronounced impairment, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 
precedent opinion of VA's Office of General Counsel, 
VAOPGCPREC 36-97 (1997), held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.

When evaluating the veteran's cervical spine disability under 
Diagnostic Code 5293 prior to the September 2002 amendment, 
the Board finds that the evidence of record fails to 
demonstrate that he meets the criteria for a compensable 
evaluation throughout this appeal period.  In this regard, 
although the evidence of record demonstrates chronic 
complaints of constant pain, there is no competent evidence 
of recurring attacks with intermittent relief, nor is there 
competent evidence of associated neurological symptomatology, 
including neurological abnormalities affecting the veteran's 
cervical range of motion.

The veteran reported at his February 2004 VA examination that 
he has nearly constant pain in his neck, with pain sometimes 
radiating to his left shoulder blade.  Such complaints were 
reiterated at his April 2007 Board hearing.  There is also 
evidence of complaints a burning sensation throughout the 
cervical spine and right upper trapezius in the morning in a 
January 2003 physical therapy evaluation.  With respect to 
any type of attack or period of exacerbation, the Board notes 
that the veteran reported approximately one incapacitating 
episode per year lasting one to two days.  Pain was relieved 
with rest and applied heat.  Finally, an October 2002 private 
orthopedic evaluation notes that the veteran complains of 
right shoulder and neck pain, and that examination shows mild 
tenderness and spasm of the cervical spine.  Although the 
evaluation report notes no neurological deficit, a diagnosis 
of cervical radiculopathy is provided.

Despite the veteran's subjective complaints and a single 
diagnosis of cervical radiculopathy, evidence associated with 
the record does not demonstrate that the veteran has any 
neurological disabilities associated with his cervical disc 
disease which limit his range of motion.  Rather, October and 
November 2002 private orthopedic records indicate no 
neurological deficits, including any motor, sensory, or 
reflex abnormalities.  Similarly, neurological testing at the 
February 2004 VA examination was negative.  Peripheral nerve 
testing and sensory testing in the upper extremities were 
within normal limits and the veteran demonstrated reflexes 
measuring 3+ in the biceps and triceps.  

In the absence of any evidence of associated neurological 
symptoms, limitation of motion due to neurological 
disability, or recurrent attacks, the veteran's subjective 
complaints of pain radiating to the left shoulder blade, 
standing alone, do not meet the criteria necessary for a 
compensable evaluation at any time during this appeal period.  
As such, the veteran is not entitled to an increased 
evaluation under the pre-September 2002 rating criteria 
pertinent to intervertebral disc syndrome for the entire 
appeal period.  

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The criteria contained in 
Diagnostic Code 5293 provides for a 10 percent evaluation 
where there are incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  A 20 percent evaluation where there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is for assignment when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation is contemplated for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The veteran's complaints of neck pain, to include his reports 
of radiating pain, do not precisely meet the level of 
"incapacitating episode" as defined by the revised 
criteria.  Although he testified at his April 2007 Board 
hearing that a physician had recommended bed rest for 
exacerbating episodes of pain and limited movement, and he 
reported at least one incapacitating episode per year lasting 
two days at his February 2004 VA examination, there is no 
evidence in the veteran's contemporaneous medical records 
that he has ever been prescribed bed rest for an exacerbation 
of his neck pain.  Clearly, then, the evidence of record does 
not demonstrate that he has experienced incapacitating 
attacks of intervertebral disc syndrome throughout this 
appeal period which entitle him to a compensable evaluation 
under the revised criteria for intervertebral disc syndrome.  

(2) Other Diagnostic Codes Applicable to Cervical Spine 
Disabilities

Although the veteran does not meet the criteria for a 
compensable evaluation prior to February 10, 2004, or an 
evaluation in excess of 10 percent as of February 10, 2004, 
under the pre-September 2002 diagnostic criteria for 
intervertebral disc syndrome or the diagnostic criteria 
contained in Diagnostic Code 5243-5293 as of September 23, 
2002, the Board must also consider whether he is entitled to 
a higher evaluation based on separate chronic orthopedic and 
neurological manifestations.  See 38 C.F.R. § 4.25; 
Schafrath, supra.

(i) Evaluating any associated neurological disabilities

As mentioned above, the veteran has complaints of pain 
radiating through his left shoulder blade.  Additionally, 
there is evidence that the veteran has complained of numbness 
in his fourth and fifth fingers.  However, as discussed 
above, the medical evidence does not demonstrate any 
neurological disabilities associated with the veteran's 
service-connected degenerative disc disease of the cervical 
spine.  Again, private orthopedic records and VA examination 
show normal neurological evaluations.  Additionally, an 
August 2001 nerve conduction study performed in conjunction 
with a VA examination revealed a normal right upper 
extremity.  An addendum to a July 2001 VA examination notes 
that there is no objective clinical evidence of neuropathy in 
the right upper extremity.  With no associated neurological 
disabilities, the only question that remains is what 
rating(s) is appropriate for orthopedic manifestations 
associated with the veteran's service-connected degenerative 
disc disease of the cervical spine.

(ii) Evaluating the veteran's degenerative disc disease of 
the cervical spine prior to February 10, 2004

According to the rating criteria in effect prior to September 
26, 2003, slight limitation of motion of the cervical spine 
warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  Moderate limitation of motion 
warrants a 20 percent disability rating.  Finally, severe 
limitation of motion of the cervical spine warrants a 30 
percent disability rating.  Id.  

Effective from September 26, 2003, disabilities of the 
cervical and thoracic spine are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006).  The General Formula provides the following 
ratings, in relevant part:

A 10 percent rating is assigned for forward flexion 
of the cervical spine greater than 30 degrees but no 
more than 40 degrees; or, the combined range of 
motion of the cervical spine greater than 170 degrees 
but no more than 335 degrees; or, for muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the 
height.  A 20 percent rating is assigned for forward 
flexion of the cervical spine greater than 15 degree 
but no more than 30 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, for muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour.  A 30 percent rating is assigned for 
forward flexion of the cervical spine of no more than 
15 degrees; or, favorable ankylosis of the entire 
cervical spine.  Id.

"Unfavorable ankylosis" is defined, in pertinent part, as "a 
condition in which the entire cervical spine is fixed in 
flexion or extension".  See id., Note (5).  These criteria 
are to be applied irrespective of whether there are symptoms 
such as pain (whether or nor it radiates), stiffness, or 
aching in the affected area of the spine, id., and they "are 
meant to encompass and take into account the presence of 
pain, stiffness, or aching, which are generally present when 
there is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).  There are higher ratings 
available under the General Formula; however, they require 
proof of favorable or unfavorable ankylosis, which is not 
present here.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2006).

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Id.  Ranges 
of motion are to be rounded to the nearest five degrees.  
Id., Note (4).  Separate disability ratings are to be given 
for the thoracolumbar and cervical spine segments.  Id., Note 
(6).  As mentioned above, guidance can be obtained from the 
amended regulations in applying the criteria under the pre-
September 2003 Diagnostic Code 5290.  

The veteran's range of motion in his cervical spine was 
evaluated at a July 2001 VA examination, and the results 
indicate painless movement with forward flexion to 35 
degrees, extension to 40 degrees, bilateral lateral flexion 
to 40 degrees, and bilateral rotation to 80 degrees.  Also 
pertinent to this period of the appeal are range of motion 
testing results for March, April, May, August, and December 
2003 which are associated with the veteran's chiropractic 
treatment records.  The March 2003 testing results show the 
most limitation of motion, with forward flexion limited to 40 
degrees, extension limited to 30 degrees, bilateral lateral 
flexion limited to 15 degrees, right rotation limited to 40 
degrees, and left rotation limited to 50 degrees.  Finally, a 
January 2003 physical therapy evaluation report indicates 
that the veteran demonstrated forward flexion limited to 75 
percent of normal.  Using the values provided in Plate V, the 
veteran's forward flexion was limited to 34 degrees (or 35 
degrees when rounded to the nearest five), see 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (4) (2006).

Private orthopedic and physical therapy records indicate the 
presence of muscle spasm and tenderness in the cervical 
spine; however, there is no evidence that such symptomatology 
results in an abnormal gait or spinal contour.  Rather, the 
July 2001 VA examination report states that the veteran's 
posture was erect and that there was no evidence of an 
antalgic gait.  Similarly, the January 2003 physical therapy 
evaluation report states that his gait was normal.

In light of the above evidence, the Board is of the opinion 
that the veteran's cervical spine disability more closely 
approximates the criteria for a 10 percent evaluation prior 
to February 10, 2004.  In this regard, the veteran 
demonstrated slight limitation of motion, with forward 
flexion limited to no more than 35 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003); 38 C.F.R. § 4.71a, 
General Formula (2006).  Moreover, there was evidence of 
muscle spasm and localized tenderness not resulting in 
abnormal gain or spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).

The Board considered whether a higher disability rating was 
warranted for any period prior to February 10, 2004, in 
accordance with Fenderson.  However, the evidence does not 
demonstrate anything more than slight limitation of motion, 
even when considering any additional loss of motion due to 
pain, fatigue, incoordination, or lack of endurance.  See 
DeLuca, supra.  Moreover, at no time prior to February 10, 
2004, did the veteran demonstrate forward flexion less than 
or equal to 30 degrees.  Finally, there is no competent 
evidence that the veteran's service-connected cervical spine 
disability results in an abnormal gait or spinal contour.

(iii) Evaluating the veteran's degenerative disc disease of 
the cervical spine as of February 10, 2004

On February 10, 2004, the veteran's cervical spine disability 
was evaluated at a VA examination.  He reported daily pain 
and stiffness in his neck lasting almost the entire day.  
Pain was relieved with rest and Motrin or Tylenol; he 
indicated that he could function with medication.  
Examination revealed a normal posture and gait with evidence 
of radiating pain on movement to the scapula and muscle 
spasm.  Range of motion testing demonstrated forward flexion 
limited by pain to 30 degrees, extension limited by pain to 
45 degrees, bilateral lateral flexion limited by pain to 30 
degrees, right rotation limited by pain to 70 degrees, and 
left rotation limited by pain to 50 degrees.  The examiner 
noted that, with the exception of pain (as noted above), the 
veteran's range of motion was not additionally limited by any 
of the DeLuca factors.  There was no evidence of ankylosis.

The Board finds that the range of motion testing results 
reported at the February 10, 2004, VA examination are 
demonstrative of moderate limitation of motion of the 
cervical spine as contemplated by Diagnostic Code 5292 
(2003).  They also reflect symptomatology associated with a 
20 percent evaluation under the revised spine criteria.  See 
38 C.F.R. § 4.71a, General Formula.  Moreover, the veteran 
continued to demonstrate symptomatology warranting a 20 
percent disability rating following the February 2004 VA 
examination, as evidenced by a December 2004 chiropractic 
record.  Such clinical record indicates that the veteran 
demonstrated forward flexion limited to 25 degrees.

He is not, however, entitled to an evaluation in excess of 20 
percent.  In this regard, there is no evidence that the 
veteran's cervical range of motion is severely limited, nor 
has he demonstrated forward flexion of the cervical spine 
limited to 15 degrees or less.  Finally, there is no evidence 
of any ankylosis, favorable or unfavorable, of the cervical 
spine.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher initial evaluation for the veteran's service-connected 
back disability during this appeal.  A review of the record, 
to include the medical evidence, fails to reveal any 
additional functional impairment associated with such 
disability to warrant consideration of alternate rating 
codes.  

Finally, although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
a preponderance of the evidence is against the assignment of 
a rating in excess of 10 percent for any period prior to 
February 10, 2004, as well as a rating in excess of 20 
percent for any period thereafter.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  
See also Fenderson, supra. (where the veteran appeals the 
initial evaluation, "staged" ratings should be considered).


ORDER

Entitlement to service connection for right shoulder bursitis 
is granted.

An evaluation of 10 percent is granted for the period of this 
appeal prior to February 10, 2004, for degenerative disc 
disease of the cervical spine.

An evaluation of 20 percent is granted as of February 10, 
2004, for degenerative disc disease of the cervical spine.



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


